295 F.2d 691
Clarice Marie MAREK, Appellant,v.Abraham A. RIBICOFF, Secretary of Health, Education andWelfare, Appellee.
No. 19075.
United States Court of Appeals Fifth Circuit.
Oct. 6, 1961.

Appeal from the United States District Court for the Southern District of Texas; Joe M. Ingraham, J.
Ben H. Schleider, Jr., Houston, Tex., for appellant.
Robert C. Maley, Jr., Asst. U.S. Atty., Houston, Tax., Alan S. Rosenthal and W. Harold Bigham, Attys., Civil Division, Department of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
On consideration of the motion of appellee to remand to above entitled and numbered cause to the District Court with instructions that the action be further remanded to the Secretary of Health, Education and Welfare for a determination of the amount of the survivor's benefits to which appellant and her children, Gale E. Swefford and Marla J. Swefford, are entitled under the Act, and of the reply of appellant consenting to said motion,


2
It is ordered that the judgment of the District Court, 192 F.Supp. 528, is hereby vacated and the cause is remanded for that purpose pursuant to said motion.